Title: To George Washington from Tobias Lear, 27 April 1795
From: Lear, Tobias
To: Washington, George


          
            Portsmouth, N.H. April 27th 1795
          
          Once more, my dear Sir, I have taken the liberty to intrude upon you in this way, trusting that your goodness will not take it amiss.
          I propose setting out on my journey homewards in a few days; but it will probably be about the middle of may before I reach the Potomac, as I shall have occasion to make several stops on the Road. My business, as well as inclination, has led me to mix much with various descriptions of people in this part of the Union, and I have heard their opinions and wishes on political subjects with perhaps less Reserve on their part than was formerly the case; and when I have the happiness to meet you I shall freely communicate such things as I have learnt touching our general concerns, and which I know you love to hear without disguise.
          Should this meet you in Philadelphia I pray that my best respects & most grateful remembrances may be made acceptable to your good Mrs Washington. With sentiments of the purest respect and most sincere attachment, I have the honor to be My dear Sir, Your affectionate & devoted friend & servant
          
            Tobias Lear
          
         